DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 06/01/2022 has been considered.
Claim 1, 10, and 15 are amended.
Claims 1, 3-4, 6-15, 17-18, and 20 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BARKAN et al.	(US 20160335856 A1, hereinafter BARKAN), in view of PARK et al. (US 20200267304 A1, hereinafter PARK), and further in view of Ristivojevic et al. (US 20140160293 A1, hereinafter Ristivojevic).
Regarding claims 1 and 15, BARKAN discloses:
providing, at a checkout terminal, a product scanner with processor and a camera enclosed therein; (Figure 2 and 3 and ¶19) - point-of-transaction workstation 10  (¶28) has a camera mounted in the housing to capture a image of the clerk or costumer, specially the clerk hands; the controller 40 is connected to the camera and controls the camera; (¶30) The camera module 50 is field-installable to add surveillance capability to the workstation;
a method comprising: receiving digital images from the camera of the product scanner, the processor of which performs the method, the digital images from camera captured [with] illumination, [and] providing and overall view of an area; (¶29, ¶30, ¶31) the controller 40 controls the camera module 50 to capture the image of the clerk only during time intervals with no illumination light, using only ambient light, which is repeated frequently over the course of a workday [images]; further see figures 1-3, 6, ¶¶16-17, 23-24, 26-29;
transmitting digital images to [remote host 68] (¶31) transmitting the captured image of the operator to a remote host; (¶29) which is repeated frequently over the course of a workday [images]; see figure 5;
BARKAN disclose images are captured by the camera module 50 control by the controller 40, ¶¶29-31; figures 1-3; however does not disclose “automatically, by the processor, sorting the digital images based on illumination and exposure levels of the respective digital images, the automatic sorting of the digital images including an automatic sorting of digital images captured by [the] camera with an auto-exposure level;”, “digital images captured at various illumination and exposure levels including digital images captured with natural illumination and auto-exposure”;
Park discloses: (¶49 and figures 1 and 2) the electronic device of figure 1, 101 may include a controller with image compensation module 222, wherein (¶54) capture images are compensated for brightness based on the brightness information; when the focus lens of the lens module 211 is driven to initiate autofocus, the image compensation module 222 may store brightness information (for example, first brightness information) detected from an image (frame) received at the autofocus-initiated time. When the focus lens moves to a next focus position, the image compensation module 222 may obtain brightness information (for example, second brightness information) from an image (frame) received at the moved position and may compare the obtained brightness information with the brightness information at the autofocus-initiated time, thereby generating compensation information; ¶55 - when the brightness information of the first image is 10 EV, the brightness information, that is, the exposure value, of the second image is increased by 1 EV and thus is changed to 11 EV. As it is confirmed that the brightness information of the image captured at the current focus position is different from the reference brightness information, the image compensation module 222 may compensate for the second image to have the same brightness as that of the first image in order to prevent an autofocus operation from being reset by an exposure change; ¶53;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify BARKAN, to include de above limitations, as taught by Park, in order to prevent an autofocus operation from being reset by an exposure change, (see: Park, ¶55).
BARKAN discloses images are capture for video surveillance purpose, and transmitted a remote host 68 see ¶1¶¶29-31; however, does not specifically disclose the transmitted images “to respective services at least one of the services including a security video monitoring and recording service.”, and that the images are “for distribution to a plurality of digital image processing services that each perform at least one task with regard to a received digital image”, “for presenting to a video recording service”; 
Ristivojevic disclose - ¶58 - the next live video frame is received from security cameras 102, 103 [receives image]. The security video analytics system 132 then analyzes the video frame to identify individuals [service perform a task, security video monitoring]; the security video analytics system 132 then saves the live analysis [recording service] results of POS terminal customer proximity inference metadata, and POS terminal 108 transaction data, with video time stamp information with video using the network video recorder 130 [service receives image and perform a task];
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify BARKAN, to include the transmition of the image data for security analysis and saving, as taught by Ristivojevic, in order to enabling the viewer to see things that individuals in the scene cannot see at eye-level, (see Ristivojevic, ¶4).
In addition, regarding “a plurality cameras” are a duplication of “a camera”, to produce a predictable result; specifically because BARKAN in view of Park already discloses a camera of a product scanner that captures images that are sorted based on illumination and exposure levels. Therefore, a “plurally of cameras” does not patentably distinguish the claimed invention from the prior art, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “that each perform at least one task with regard to a received digital image”. These limitations are considered intended use/result because the images are transmitted but the steps of performing a task is only describing what the digital images are for, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
Regarding claims 3 and 17, BARKAN discloses:
wherein at least one of the tasks includes a barcode reading task that is performed with regard to a digital image to read a barcode present therein, the barcode reading task performed on the device – BARKAN discloses – decode the symbol 28 [tasks]; 
BARKA does not disclose for which the digital images are automatically sorted Park discloses: ¶¶49, 53-55;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “wherein at least one of the tasks for which the digital images are automatically sorted includes a barcode reading task that is performed with regard to a digital image to read a barcode present therein, the barcode reading task performed on the device”. These limitations are also considered intended use/result because the images are transmitted (on claim 1) but the steps of performing a task (on claim 1 and 3) is only describing what the digital images are for/to, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Regarding claims 6 and 20, BARKAN does not specifically disclose: wherein the automatic sorting of digital images based on illumination and exposure levels includes automatically sorting at least one digital image into a plurality of possible groups; However, Park disclose: ¶¶49, 53-55;
	BARKAN does not specifically disclose “for presenting to a plurality of services for further processing.”; however, Ristivojevic  ¶58;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Claims 4, 7, 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over BARKAN, PARK, and Ristivojevic combination as applied to claims 1 and 15, and further in view of Trevelyan et al. (US 20090160944 A1, hereinafter Trevelyan).
	Regarding claims 4 and 18, the combination discloses, specifically BARKA: 
wherein when the barcode to be read within a digital image is:a one-dimensional barcode, and a two-dimension barcode, ¶28 - The symbol 28 [can be] one-dimensional or any two-dimensional symbol; the symbol 28 has been successfully decoded;
BARKA does not disclose for which the digital images are automatically sorted Park discloses: ¶¶49, 53-55;
The combination, specifically BARKA in view of Park disclose camera with a certain fixed exposure level for one-dimensional barcode reading; a camera with an auto-exposure level for two-dimensional barcode reading; BARKA ¶28 - The symbol 28 [can be] one-dimensional or any two-dimensional symbol; the symbol 28 has been successfully decoded; and Park disclose images are capture with different exposure value, brightness information; however does not disclose digital images captured with an illumination source turned on for one-dimensional barcode reading; digital images captured with an illumination source turned off for two-dimensional barcode reading; 
Trevelyan discloses – abstract and ¶¶4-20 “One image is captured with flash and one without. From the difference between the two images, a reference pixel is used to determine the flash intensity in the main-flash stage”. One image, referred to as a dark image, is captured without using the flash. Another image, referred to as a min_flash image, is captured with a minimum flash intensity;
As discussed by Trevelyan, image can be captured with flash and/or without flash. The practice of capturing two-dimensional, or one-dimensional code is well known in the business community such as retailer community, and having the flash one for one-dimensional barcode, and the flash off the two-dimensional barcode would work with a scanner product as well.  
Therefore, It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to have the flash ON for one-dimensional barcode, and the flash OFF for the two-dimensional barcode incorporate into the system of BARKA since there are a finite number of identified, predictable potential solutions (i.e. for code reading) to the recognized need of capturing a code, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
In addition, regarding “a plurality cameras” are a duplication of “a camera”, to produce a predictable result. Therefore, a “plurally of cameras” does not patentably distinguish the claimed invention from the prior art, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claim 7, the combination does not specifically disclose “wherein the illumination of the digital images corresponds to an illumination source being turned on or off.” Trevelyan discloses – abstract and ¶¶4-20 “One image is captured with flash and one without. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination, to include the above limitations, as taught by Trevelyan, in order to controlling a camera flash so as to improve the repeatability in flash intensity, (see Trevelyan, ¶3).
Regarding claim 8, the combination discloses: BARKAN discloses “illumination duration” - ¶¶24-29 - illumination light pulses during illumination or exposer time period; Park disclose: ¶¶49, 53-55 - the brightness; wherein the illumination of the digital images includes a plurality of factors corresponding to a plurality of illumination source variables including an illumination brightness, and an illumination duration.
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BARKAN, PARK, and Ristivojevic combination as applied to claim 1, and further in view of Baghadady et al. (US 20160179356 A1, hereinafter Baghadady).
Regarding claim 9, the combination discloses:
wherein the automatic sorting of the digital images for distribution to a plurality of digital image processing services - Park discloses: ¶54; Ristivojevic ¶58
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
The combination substantially discloses the claimed invention, however, does not explicitly disclose “includes digital image processing to conform the digital image to requirements of the digital image processing services, the requirements including at least one of digital image size, digital image resolution, color-to- monochrome, and contrast level.”
However, Baghadady discloses:
includes digital image processing to conform the digital image to requirements of the digital image processing services, the requirements including at least one of digital image size, digital image resolution, color-to- monochrome, and contrast level.  - ¶17 - Those image files are modified as necessary, optionally compressed to a file size and image resolution sufficient for the user to view and select images for use; 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination, to include the above limitations, as taught by Baghadady, in order to allow the user to view and use the image, (see Baghadady, ¶17).
Claims 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over BARKAN et al. (US 20160335856 A1, hereinafter BARKAN),  in view of PARK et al. (US 20200267304 A1, hereinafter PARK), in view of Ristivojevic et al. (US 20140160293 A1, hereinafter Ristivojevic), and further in view of Baghadady et al. (US 20160179356 A1, hereinafter Baghadady).	
Regarding claim 10, the combination discloses:
providing, at a checkout terminal, a product scanner with processor and a camera enclosed therein; (Figure 2 and 3 and ¶¶19, 28, 30);
a method comprising: receiving digital images from the camera of the product scanner, the processor of which performs the method, the digital images from each camera captured [with] illumination, [and] providing and overall view of an area; (¶29, ¶30, ¶31); further see figures 1-3, 6, ¶¶16-17, 23-24, 26-29;
BARKAN disclose images are captured by the camera module 50 control by the controller 40, ¶¶29-31; figures 1-3; however does not disclose “automatically, by the processor, sorting the digital images based on illumination and exposure levels of the respective digital images, the automatic sorting of the digital images including an automatic sorting of digital images captured by [the] camera with an auto-exposure level;”, “captured at various illumination and exposure levels including digital images captured with natural illumination and auto-exposure”
Park discloses: ¶¶49, 53-55;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify BARKAN, to include de above limitations, as taught by Park, in order to prevent an autofocus operation from being reset by an exposure change, (see Park, ¶55).
BARKAN discloses images are capture for video surveillance purpose, and transmitted a remote host 68 see ¶1¶¶29-31; however, does not specifically disclose the transmitted images “to respective services at least one of the services including a security video monitoring and recording service.”, and that the images are “for distribution to a plurality of digital image processing services that each perform at least one task with regard to a received digital image”, “for presenting to a video recording service”;  
Ristivojevic disclose - ¶58;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify BARKAN, to include the transmit of the image data for the he security control system 238 and business logic system that each perform a task, as taught by Ristivojevic, in order to enabling the viewer to see things that individuals in the scene cannot see at eye-level, (see Ristivojevic, ¶4).
BARKAN discloses the images are capture for video surveillance purpose, see ¶1; however, does not disclose “processing digital images to conform to requirements of digital image”. Baghadady discloses - ¶17 - Those image files are modified as necessary, optionally compressed to a file size and image resolution sufficient for the user to view and select images for use;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify BARKAN, to include the above limitations, as taught by Baghadady, in order to allow the user to view and use the image, (see Baghadady, ¶17).
In addition, regarding “a plurality cameras” are a duplication of “a camera”, to produce a predictable result; specifically because BARKAN in view of Park already discloses a camera of a product scanner that captures images that are sorted based on illumination and exposure levels. Therefore, a “plurally of cameras” does not patentably distinguish the claimed invention from the prior art, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “that each perform at least one task with regard to a received digital image”. These limitations are considered intended use/result because the images are transmitted but the steps of performing a task is only describing what the digital images are for, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
	Regarding claim 11, BARKAN discloses the images are capture for video surveillance purpose, see ¶1; however, Ristivojevic  ¶58; – “processing services to which the digital images are to be provided”- ¶¶16-17; however, Baghadady discloses – “wherein processing the digital images to conform to requirements of digital image… includes processing to conform the digital images to requirements of the digital image, the requirements including at least one of digital image size, digital image resolution, color-to-monochrome, and contrast level”-  ¶17 - Those image files are modified as necessary, optionally compressed to a file size and image resolution sufficient for the user to view and select images for use;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 10 above.
Regarding claim 14, BARKAN discloses:
wherein at least one of the tasks includes a barcode reading task that is performed with regard to a digital image to read a barcode present therein, the barcode reading task performed on the device – BARKAN discloses – decode the symbol 28 [tasks]; 
BARKA does not disclose ¶54 for which the digital images are automatically sorted Park discloses: ¶¶49, 53-55;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over BARKAN , PARK, Ristivojevic, and Baghadady combination as applied to claim 11, and further in view of Pavlovskaia et al. (US 20160328360 A1, hereinafter Pavlovskaia).
	Regarding claim 12, the combination discloses:
	wherein processing the digital images to conform to requirements of digital image processing services to which the digital images are to be provided (see claim 11) 
The combination substantially discloses the claimed invention, however, does not explicitly disclose “optimization process that identifies similar digital image processing requirements for the various digital image processing services when a single digital image is to be provided to multiple digital image processing services to avoid duplicative digital image processing when possible”.
However, Pavlovskaia discloses:
optimization process that identifies similar digital image processing requirements for the various digital image processing services when a single digital image is to be provided to multiple digital image processing services to avoid duplicative digital image processing when possible  - ¶37 - Image content may also be analyzed to identify content duplication, and to avoid placing extremely similar content (e.g. videos of the same event from similar angles); Examiner notes the limitation “to avoid duplicative digital image processing when possible” is not positively recited in the claim.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination, to include the above limitations, as taught by Pavlovskaia, in order to prevent excess content duplication, (see: Pavlovskaia, ¶37).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over BARKAN , PARK, Ristivojevic,  Baghadady combination as applied to claim 10, and further in view of Goncalves et al. (US 20100059589 A1, hereinafter Goncalves).
	Regarding claim 13, the combination, specifically BARKAN discloses the images are capture for video surveillance purpose, see ¶1; however does not explicitly disclose wherein the camera from which digital images are received is an overhead camera located above a plane of a horizontal surface of the product scanner.  - Goncalvez discloses – fig 3;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination, to include the above limitations, as taught by Goncalvez, in order to obtain a clear view of all items to be processed, (see Goncalvez, ¶23).
In addition, regarding “a plurality cameras” are a duplication of “a camera”, to produce a predictable result. Therefore, a “plurally of cameras” does not patentably distinguish the claimed invention from the prior art, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Response to Arguments
Applicant’s arguments submitted on 06/01/2022 have been fully considered, but are not persuasive.
Applicant argues, “clarify that the cameras from which images are received and processed are cameras of the product scanner itself and not other cameras deployed at and around a checkout terminal…Applicant respectfully submits that none of the cited references describe, teach, suggested, or otherwise lead one of skill in the art to a product scanner with cameras that capture images for purposes such as security monitoring”, see Remarks pages 7-8. After reconsidered the amended claimed invention, and the interview with applicant representative filed on 05/23/2022, Examiner respectfully disagree with applicant arguments. BARKAN discloses (Figure 2 and 3 and ¶19) - point-of-transaction workstation 10 as a product scanner with a camera mounted enclosed to the house of the point of transaction workstation 10, where the controller 40 see figure 3, is connected to the camera and controls the camera; (¶30) The camera module 50 is field-installable to add surveillance capability to the workstation, therefore, the camera captures image for security monitoring and the camera module 50 and the controller 40 and enclosed int the point of transaction working station 10;
BARKAN discloses only one camera for security purpose, however in view of the specification objective/purpose to sort images being to reduce processing load, images from one camera or multiple camera would need to be sorted. Therefore, a “plurally of cameras” does not patentably distinguish the claimed invention from the prior art, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
For at least those reasons, the rejections under 35 USC 103 has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
	                                                                                                                                                                                                                                               /FLORIAN M ZEENDER/                                         Supervisory Patent Examiner, Art Unit 3627